DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The Abstract is objected to because it contains language in the alternative. The phrase, “[e]xample devices and techniques for multi-pass decoder-side motion vector refinement (DMVR) are disclosed,” is legal phraseology that is requiring the reader to go into the specification for further detail. Correction is required. See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for applying […]” and “means for decoding […],” in claim 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, 16-21, 23-29 & 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0238883 A1) (hereinafter Chen) in view of Wang et al. (US 2021/0314596 A1, with provisional benefit to 63/001,467) (hereinafter Wang).

Regarding claim 1, Chen discloses a method of decoding video data [Abstract, Paragraph [0002], video codec decodes video sequences], the method comprising:
applying a multi-pass decoder-side motion vector refinement (DMVR) to a motion vector for a block of the video data to determine at least one refined motion vector; and
decoding the block based on the at least one refined motion vector [Paragraphs [0022]-[0023], Decoder performs PMVD to select initial motion vector, and then performs DMVR resulting in a refined motion vector used to decode the block],
wherein the multi-pass DMVR comprises:
a first pass, the first pass being block-based and applied to the block of the video data [Paragraphs [0039]-[0040], [0084]-[0086] & [0092]-[0106], Decoder performs MV refinement at block/CU-level in a current CU]; and
a second pass, the second pass being sub-block-based and applied to at least one second pass sub-block of the block of the video data, wherein a second pass sub-block width is equal to or less than a width of the block of the video data, and a second pass sub-block height is equal to or less than a height of the block of the video data [Paragraphs [0039]-[0041], [0046], [0084]-[0086] & [0092]-[0106], Figs. 3-4 & 9, Decoder divides blocks into sub-blocks, thus sub-block width/height is less than block width/height, respectively, and then performs MV refinement at sub-block-level].
However, Chen does not explicitly disclose of a third pass, the third pass being sub-block-based and applied to at least one third pass sub-block of the block of the video data, wherein a third pass sub-block width is equal to or less than the second pass sub-block width, and a third pass sub-block height is equal to or less than the second pass sub-block height.
Wang teaches of a third pass, the third pass being sub-block-based and applied to at least one third pass sub-block of the block of the video data, wherein a third pass sub-block width is equal to or less than the second pass sub-block width, and a third pass sub-block height is equal to or less than the second pass sub-block height [Paragraphs [0127]-[0134], Supported at Paragraph [0060]-[0063] in Provisional, Fig. 20, Multi-level DMVR method can be used, wherein the depth of DMVR level can set to fixed value of three, which means CU is split first to plurality of sub-blocks to level 2, and then the sub-blocks at level 2 are split into sub-blocks to level 3].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Chen to integrate and implement the multi-level DMVR process of Wang as above, supporting flexible multi-level DMVR and adaptively and dynamically set DMVR levels in accordance to CU sizes (Wang, Paragraph [0134]). 

Regarding claim 2, Chen and Wang disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Wang teaches wherein the at least one third pass sub-block of the block of the video data are sub-blocks to the at least one second pass sub-block of the block of the video data [Paragraphs [0127]-[0134], Supported at Paragraph [0060]-[0063] in Provisional, Fig. 20, Multi-level DMVR method can be used, wherein the depth of DMVR level can set to fixed value of three, which means CU is split first to plurality of sub-blocks to level 2, and then the sub-blocks at level 2 are split into sub-blocks to level 3].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Chen to integrate and implement the multi-level DMVR process of Wang as above, supporting flexible multi-level DMVR and adaptively and dynamically set DMVR levels in accordance to CU sizes (Wang, Paragraph [0134]). 

Regarding claim 3, Chen and Wang disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chen discloses wherein applying the first pass derives at least one first refined motion vector for the block of the video data, and wherein the at least one first refined motion vector is used in the second pass [Paragraphs [0039]-[0040], For the second stage sub-PU-level (or sub-block-level) searching, the current PU is divided into sub-PUs. For each sub-PU, several starting MVs are selected from List0 and List1, which may include MVs of PU-level derived MV].

Regarding claim 4, Chen and Wang disclose the method of claim 3, and are analyzed as previously discussed with respect to the claim.
Furthermore, Wang teaches wherein applying the second pass derives at least one second refined motion vector for at least one respective second pass sub-block, and wherein the at least one second refined motion vector is used in the third pass [Paragraphs [0129]-[0134], Supported at Paragraph [0060]-[0063] in Provisional, Fig. 20, Multi-level DMVR method can be used, wherein the depth of DMVR level can set to fixed value of three, which means CU is split first to plurality of sub-blocks to level 2, and then the sub-blocks at level 2 are split into sub-blocks to level 3, and each DMVR process at each level refines motion vectors based on the initial MVs that are generated from the previous depth level (e.g., MV0-L2 and MV1-L2 based on initial MVs, MV0-L0 and MV1-L0)].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Chen to integrate and implement the multi-level DMVR process of Wang as above, supporting flexible multi-level DMVR and adaptively and dynamically set DMVR levels in accordance to CU sizes (Wang, Paragraph [0134]). 

Regarding claim 5, Chen and Wang disclose the method of claim 4, and are analyzed as previously discussed with respect to the claim.
Furthermore, Wang teaches wherein applying the third pass derives at least one third refined motion vector for at least one respective third pass sub-block, and wherein the at least one refined motion vector is determined as the at least one third refined motion vector [Paragraphs [0129]-[0134], Supported at Paragraph [0060]-[0063] in Provisional, Fig. 20, Multi-level DMVR method can be used, wherein the depth of DMVR level can set to fixed value of three, DMVR process at level 3 refines motion vectors based on the initial MVs that are generated from the previous depth level 2 resulting in one third refined motion vector].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Chen to integrate and implement the multi-level DMVR process of Wang as above, supporting flexible multi-level DMVR and adaptively and dynamically set DMVR levels in accordance to CU sizes (Wang, Paragraph [0134]). 

Regarding claim 6, Chen and Wang disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chen discloses wherein at least one pass of the multi-pass DMVR comprises applying bi-directional optical flow (BDOF) or applying bi-lateral matching [Paragraphs [0039]-[0040], the inter-prediction module performs the bilateral matching in two stages].

Regarding claim 8, Chen and Wang disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Wang teaches wherein the at least one second pass sub-block has a predetermined maximum width of 16 luma samples and a predetermined maximum height of 16 luma samples [Paragraphs [0098], Supported at Paragraph [0034] in Provisional, CU will be further split into 16x16 subblocks and DMVR will be applied on each of the 16x16 subblocks].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Chen to integrate and implement the multi-level DMVR process of Wang as above, supporting flexible multi-level DMVR and adaptively and dynamically set DMVR levels in accordance to CU sizes (Wang, Paragraph [0134]). 

Regarding claim 9, Chen and Wang disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Wang teaches wherein the at least one third pass sub-block [Paragraphs [0127]-[0134], Supported at Paragraph [0060]-[0063] in Provisional, Fig. 20, Multi-level DMVR method can be used, wherein the depth of DMVR level can set to fixed value of three] has a predetermined maximum width of 8 luma samples and a predetermined maximum height of 8 luma samples [Paragraphs [0098] & [0135], Supported at Paragraph [0034] & [0063] in Provisional, Block in current depth can also be split into multi sub-blocks, setting the sub-block size as sub-block 16x16 at depth 2, and then set to 8x8 at lower depth 3].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Chen to integrate and implement the multi-level DMVR process of Wang as above, supporting flexible multi-level DMVR and adaptively and dynamically set DMVR levels in accordance to CU sizes (Wang, Paragraph [0134]). 

Regarding claim 10, Chen and Wang disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Wang teaches wherein a delta motion value range for at least one of the first pass or the second pass is [−2, 2] in a horizontal direction and [−2, 2] in a vertical direction and a delta motion value range for the third pass is [−2, 2] in the horizontal direction and [−2, 2] in the vertical direction [Paragraphs [0092], Supported at Paragraph [0028] in Provisional, In VVC draft 7, a refinement search range is two integer luma samples from the initial MV, as being horizontal and vertical two integer luma samples from initial].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Chen to integrate and implement the search range of Wang as above, supporting flexible multi-level DMVR and adaptively and dynamically set DMVR levels in accordance to CU sizes (Wang, Paragraph [0134]). 
However, neither Chen nor Wang wherein a delta motion value range for at least one of the first pass or the second pass is [−8,8] in a horizontal direction and [−8,8] in a vertical direction.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the search range from [-2,2] to [-8,8] in both the horizontal and vertical directions, since a larger search range increases the likelihood of finding an accurate motion vector and that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Regarding claim 11, Chen and Wang disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chen discloses wherein the block of the video data is a first block [Paragraphs [0039]-[0040], [0084]-[0086] & [0092]-[0106], Decoder performs MV refinement at block/CU-level in a current CU], the method further comprising applying a shortened multi-pass DMVR to a motion vector for a second block of the video data [Paragraphs [0039]-[0040] & [0084]-[0087], the video codec in some embodiments skips the sub-block MV refinement stage conditionally. That is, the sub-block MV refinement is not always performed], comprising:
determining to skip a given pass of the multi-pass DMVR for the second block; and skipping the given pass of the multi-pass DMVR for the second block based on the determining to skip the given pass of the multi-pass DMVR for the second block [Paragraphs [0039]-[0040] & [0084]-[0087], the video codec in some embodiments skips the sub-block MV refinement stage conditionally. In some embodiments, if the current CU size is smaller than the threshold size, the sub-block MV refinement process, as second block’s given pass, is skipped].

Regarding claim 12, Chen and Wang disclose the method of claim 11, and are analyzed as previously discussed with respect to the claim.
However, Chen does not explicitly disclose wherein the determining to skip the given pass is based on a result of a preceding pass.
Wang teaches wherein the determining to skip the given pass is based on a result of a preceding pass [Paragraphs [0134], Supported at Paragraph [0063] in Provisional, Depending on the DMVR distortion (e.g. SAD between the two predictions), if the SAD converges quickly at the first level, as preceding pass, then second level DMVR may be skipped, being given pass].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Chen to integrate and implement the multi-level DMVR process of Wang as above, supporting flexible multi-level DMVR and adaptively and dynamically set DMVR levels in accordance to CU sizes (Wang, Paragraph [0134]).

Regarding claim 13, Chen and Wang disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Wang teaches wherein the block of the video data is a first block, the method further comprising applying a shortened multi-pass DMVR to a motion vector for a second block of the video data [Paragraphs [0134], Supported at Paragraph [0063] in Provisional, Depending on the DMVR distortion (e.g. SAD between the two predictions), if the SAD converges quickly at the first level, reading as second block level, then second level DMVR may be skipped, as shortened multi-pass DMVR], comprising:
determining to skip a given sub-block-based pass of the multi-pass DMVR [Paragraphs [0134], Supported at Paragraph [0063] in Provisional, Depending on the DMVR distortion (e.g. SAD between the two predictions), if the SAD converges quickly, then second level DMVR, reading as sub-block based pass for particular sub-area of second block, may be skipped] for a particular sub-area of the second block of the video data, the particular sub-area comprising one or more sub-blocks of the second block [Paragraphs [0127]-[0134], Supported at Paragraph [0060]-[0063] in Provisional, Fig. 20, Multi-level DMVR method can be used, wherein the depth of DMVR level can set to fixed value of three, wherein the sub-blocks at level 2 are split into sub-blocks to level 3, as sub-areas of second block of video data]; and
skipping the given sub-block-based pass of the multi-pass DMVR for the particular sub-area of the second block based on the determining to skip the given sub-block-based pass of the multi-pass DMVR for the particular sub-area of the second block [Paragraphs [0127]-[0134], Supported at Paragraph [0060]-[0063] in Provisional, Depending on the DMVR distortion (e.g. SAD between the two predictions), if the SAD converges quickly, then second level DMVR, reading as sub-block based pass for particular sub-area of second block, may be skipped].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Chen to integrate and implement the multi-level DMVR process of Wang as above, supporting flexible multi-level DMVR and adaptively and dynamically set DMVR levels in accordance to CU sizes (Wang, Paragraph [0134]).

Regarding claim 14, Chen and Wang disclose the method of claim 13, and are analyzed as previously discussed with respect to the claim.
Furthermore, Wang teaches wherein the determining to skip the given sub-block-based pass is based on a result of a preceding pass [Paragraphs [0134], Supported at Paragraph [0063] in Provisional, Depending on the DMVR distortion (e.g. SAD between the two predictions), if the SAD converges quickly at the first level, as preceding pass, then second level DMVR may be skipped, being given pass].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Chen to integrate and implement the multi-level DMVR process of Wang as above, supporting flexible multi-level DMVR and adaptively and dynamically set DMVR levels in accordance to CU sizes (Wang, Paragraph [0134]).

Regarding claim 16, claim 16 is drawn to the device using/performing the same method as claimed in claim 1. Therefore claim 16 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used above.
Furthermore, Chen discloses the device comprising: memory configured to store the video data [Paragraph [0113]-[0119], storage device 1030 and 1035]; and one or more processors implemented in circuitry and communicatively coupled to the memory [Paragraph [0095] & [0113]-[0119], processing units 1010 connected to storage device 1030 & 1035].

Regarding claims (17-21 & 23-29), claims (17-21 & 23-29) are drawn to the device using/performing the same method as claimed in claims (2-6 & 8-14). Therefore claims (17-21 & 23-29) correspond to method claims (2-6 & 8-14) and are rejected for the same reasons of obviousness as used above.

Regarding claim 31, non-transitory computer-readable storage medium claim 31 corresponds to the same method as claimed in claim 1, and therefore is also rejected for the same reasons of obviousness as listed above.
Furthermore, Chen discloses a non-transitory computer-readable storage medium storing instructions, which, when executed, cause one or more processors to perform the method of claim 1 [Paragraph [0095] & [0113]-[0119], processing units 1010 executing instructions stored in storage device 1030].

Regarding claim 32, claim 32 is drawn to the device using/performing the same method as claimed in claim 1. Therefore claim 32 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used above.
	Furthermore, Chen discloses the means for applying and means for decoding [Paragraph [0095] & [0113]-[0119], processing units 1010 executing instructions stored in storage device 1030 & 1035, implementing a decoder as the means]. 

Claims 7 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0238883 A1) (hereinafter Chen) and Wang et al. (US 2021/0314596 A1, with provisional benefit to 63/001,467) (hereinafter Wang) in view of Lin et al. (WO 2020/182216 A1) (hereinafter Lin).

Regarding claim 7, Chen and Wang disclose the method of claim 6, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chen discloses wherein the first pass comprises applying bi-lateral matching and the second pass comprises applying bi-lateral matching [Paragraphs [0039]-[0040], the inter-prediction module performs the bilateral matching in two stages].
However, Chen does not explicitly disclose the third pass.
Wang teaches of the third pass [Paragraphs [0127]-[0134], Supported at Paragraph [0060]-[0063] in Provisional, Fig. 20, Multi-level DMVR method can be used, wherein the depth of DMVR level can set to fixed value of three, which means CU is split first to plurality of sub-blocks to level 2, and then the sub-blocks at level 2 are split into sub-blocks to level 3].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Chen to integrate and implement the multi-level DMVR process of Wang as above, supporting flexible multi-level DMVR and adaptively and dynamically set DMVR levels in accordance to CU sizes (Wang, Paragraph [0134]). 
However, Chen and Wang do not explicitly disclose the third pass comprises applying BDOF.
Lin teaches of applying BDOF [Paragraphs [0068], BDOF operation performed after DMVR operation to further refine motion of bi-predicted blocks].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Chen to integrate and implement BDOF of Lin as above, to further refine motion from DMVR and reduce computational complexity (Lin, Paragraph [0068]). 

Regarding claim 22, claim 22 is drawn to the device using/performing the same method as claimed in claim 7. Therefore claim 22 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used above.

Claims 15 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0238883 A1) (hereinafter Chen) and Wang et al. (US 2021/0314596 A1, with provisional benefit to 63/001,467) (hereinafter Wang) in view of Sethuraman et al. (US 2021/0084328 A1) (hereinafter Sethuraman).

Regarding claim 15, Chen and Wang disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chen discloses wherein the block is a first block of the video data [Paragraphs [0039]-[0040], [0084]-[0086] & [0092]-[0106], Decoder performs MV refinement at block/CU-level in a current CU and independently for each sub-block], the method further comprising:
determining not to apply DMVR to a second block of the video data; and based on the determining to not apply DMVR to the second block, skipping all passes of the multi-pass DMVR for the second block [Paragraphs [0039]-[0040] & [0084]-[0087], the video codec in some embodiments skips the sub-block MV refinement stage conditionally and independently. In some embodiments, if the current CU size is smaller than the threshold size, the sub-block MV refinement process, as all passes, is skipped].
However, Chen and Wang do not explicitly disclose decoding the second block based on an initial motion vector for the second block.
Sethuraman teaches decoding the second block based on an initial motion vector for the second block [Paragraphs [0018] & [0038]-[0040], decoder skips DMVR process and performs final motion compensation step, as decoding the second block, with initial motion vector upon determining SAD is less than threshold].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Chen to integrate and implement the method of Sethuraman as above, as it would be advantageous in that whenever the SAD is less than a predetermined threshold value, the video decoder determines that the alignment level between motion compensated reference patches is acceptable and the video decider can skip the motion vector refinement processes such as bilinear interpolation, mean value determination, refinement cost function evaluations, and other process steps to save clock cycles and reduce power consumption (Sethuraman, Paragraph [0018]).

Regarding claim 30, claim 30 is drawn to the device using/performing the same method as claimed in claim 15. Therefore claim 30 corresponds to method claim 15 and is rejected for the same reasons of obviousness as used above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487